DETAILED ACTION
Status of the Application
Claims 1-20 are pending in the instant application.  Claims 1-9 and 12-18 are currently amended.  Claim 20 is newly added. 
This is a Final Rejection Necessitated by Amendment.   

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The Information Disclosure Statements (IDSs), submitted January 7, 2022, January 25, 2022 and June 14, 2022, have been received and considered by the Examiner. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the second battery cell" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nishikawa et al. (US 2019/0259984) in view of Kim et al. (US 2005/0287426).
Regarding claim 1, Nishikawa et al. teaches a battery pack comprising:
an outer case having an upper wall, a bottom wall extending in a first plane defined by a first direction and a second direction that is perpendicular to the first direction (the bottom wall is planar comprising two directions, i.e. a first direction and a second direction that is perpendicular to the first direction) and at least a first and second side walls extending upward from the bottom wall in parallel planes that respectively extend in the first direction and a third direction that is perpendicular to the first and second directions (Fig. 58); 
a battery cell case (insulating sheet 2482a, insulating sheet 2482b plus separator 2445) housed within the outer case (Fig. 59);
first and second battery cells housed in the battery cell case such that a longitudinal axis of each of the first and second battery cells extends parallel to the bottom wall in the second direction (Fig. 58);
at least one first opening (slit 1104 corresponds to the one first opening) defined in the first side wall (Fig. 58);
wherein:
the upper wall has a terminal-opening part (single slot 1121, single slot 1122 and second slot 1127) and a first vent (raised part 1132),
a terminal extends through the terminal-opening part and is electrically connected to the first and battery cells (para. [0050]); 
  the longitudinal axes of the first and second battery cells extend parallel to the bottom wall in a plane defined by the second and third directions (Figs. 58 and 59); and 
a first flow path extends through an interior of the battery cell case between the first and second battery cells and, at least partially, in a plane parallel to the first plane (one of ordinary skill in the art can appreciate that because the instant invention and the invention of Nishikawa et al. have the same or substantially same structure that the invention of Nishikawa has a first flow path that extends through an interior of the battery cell case between the first and the second battery cells and, at least partially, in a plane parallel to the first plane). 
Nishikawa et al. is silent regarding the first side wall facing a first longitudinal end surface of the at least one battery cell.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the outer case of the battery pack of Nishikawa et al. such that the first side wall faces a first longitudinal end surface of the at least one battery cell when doing promotes air into and out of the battery.  The mere rearrangement of parts, without any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Japikse, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).  
Nishikawa et al. is also silent regarding a first end of the first air flow path in the first direction is in fluid communication with the first vent and a second end of the first air flow path in the first direction is in fluid communication with a second vent defined in the outer case; a second air flow path extends in the third direction, at least partially, in a plane parallel to the parallel planes, the second air flow path being defined between an interior surface of the first wall and an exterior surface of the battery cell case such that the first longitudinal end surfaces of the first and second battery cells are disposed in the second air flow path; and a first end of the second air flow path in the third direction is in fluid communication with the at least one first opening.  However, Kim et al. teaches that it is known in the art for a battery pack to have a first end of the first air flow path in the first direction is in fluid communication with the first vent (inlet 12a) and a second end of the first air flow path in the first direction is in fluid communication with a second vent (outlet 12b) defined in the outer case (Fig. 1).  Kim et al. also teaches a second air flow path extends in the third direction, at least partially, in a plane parallel to the parallel planes, the second air flow path being defined between an interior surface of the first wall and an exterior surface of the battery cell case such that the first longitudinal end surfaces of the first and second battery cells are disposed in the second air flow path; and a first end of the second air flow path in the third direction that is fully capable of being in fluid communication with the at least one first opening (Kim et al. teaches two air flow paths, i.e. a horizonal flow path going across the battery cells and a vertical flow path going between the battery cells).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the outer case of modified Nishikawa et al. by incorporating a second vent defined in the outer case wherein a second air flow path extends in the third direction, at least partially, in a plane parallel to the parallel planes, the second air flow path being defined between an interior surface of the first wall and an exterior surface of the battery cell case such that the first longitudinal end surfaces of the first and second battery cells are disposed in the second air flow path; and a first end of the second air flow path in the third direction that is fully capable of being in fluid communication with the at least one first opening as taught by Kim et al. when doing so promotes air into and out of the battery in order to cook the battery cells (Kim et al., para. [0049]). 
Regarding claim 2, modified Nishikawa et al. is silent regarding a battery pack wherein the at least one first opening is defined in the first side wall at a location at which the at least one first opening faces the first longitudinal end surface of the first battery cell.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the outer case of the battery pack of Nishikawa et al. such that the at least one first opening is defined in the first side wall at a location at which the at least one first opening faces the first longitudinal end surface of the first battery cell when doing promotes air into and out of the battery pack.
Regarding claim 3, modified Nishikawa et al. teaches a battery pack wherein the second battery cell comprises an upward-side battery cell disposed upward of the downward-side battery cell in the third direction (Fig. 59).  Modified Nishikawa et al. is silent regarding no opening is provided at a location opposing the first longitudinal end surface of the second battery cell.  However, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the battery pack such no opening is provided at a location opposing the first longitudinal end surface of the second battery cell when doing so will permit the best flow of air into and out of the battery pack.  The mere rearrangement of parts, without any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Japikse, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).
Regarding claim 4, modified Nishikawa et al. teaches a battery pack wherein the at least one first opening comprises at least two first openings (there are a plurality of slits 1104) defined in the first side wall (Fig. 58).  Modified Nishikawa et al. is silent wherein the at least two first openings, which are both defined in the first side wall and which both oppose the first longitudinal end surface of the first battery cell.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the at least two first openings of the battery pack wherein the at least two first openings are both defined in the first side wall and which both oppose the first longitudinal end surface of the first battery cell in order to permit the best flow of air into and out of the battery pack.  
Regarding claim 5, modified Nishikawa et al. teaches a battery pack wherein first and second ribs project inward from the first side wall (Fig. 58).  Modified Nishikawa is silent regarding a battery pack wherein the at least two first openings are disposed between the first and second ribs.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the battery pack of modified Nishikawa et al. wherein the rib is disposed between two adjacent ones of the at least two first openings when doing so reinforces the wall surface (Nishikawa et al., para. [0328]).  
Regarding claim 6, modified Nishikawa et al. teaches a battery pack wherein a lower end of the at least one first opening is located between the longitudinal axis of the first battery cell and the bottom wall (Fig. 58).
Regarding claim 7, modified Nishikawa et al. teaches a battery pack wherein:  
a metal plate (connection plates 2462, 2462, 2472 and 2474; para. [0333]; Fig. 59) is electrically connected to the first longitudinal end surface of the first battery cell (Fig. 59); and
the metal plate extends perpendicular to the longitudinal axis of the first battery cell (Fig. 59).
Modified Nishikawa et al. is silent regarding the lower end of the at least one first openings is located between a lower end of the metal plate and the bottom wall.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the battery pack of modified Nishikawa et al. by arranging the lower end of the at least one first opening to be located between a lower end of the metal plate and the bottom wall when doing so best permits the best flow of air into and out of the battery pack.  
Regarding claim 8, modified Nishikawa et al. teaches a battery pack wherein: 
the third and fourth battery cells provided in the battery cell case such that the longitudinal axes of the third and fourth battery cells are parallel to the bottom wall (Figs. 58 and 59);
the first and fourth battery cells are outward battery cells respectively disposed at locations closest to corner portions of the outer case, and third battery cell is an inward battery cell disposed between the two outward battery cells (Figs. 58 and 59); and 
the at least one first opening comprises at least three first openings defined in the first side wall (Fig. 58).
Modified Nishikawa et al. is silent regarding a battery pack wherein two of the at least three first openings respectively oppose the two outward battery cells and have a first width or respective first widths in a direction parallel to the bottom wall; a third one of the at least three first openings opposes the inward battery cell and has a second width in the direction parallel to the bottom wall; and the second width is longer than the first width(s).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the widths of the at least three openings of modified Nishikawa et al. such that the two of the at least three first openings respectively oppose the two outward battery cells and have a first width or respective first widths in a direction parallel to the bottom wall; a third one of the at least three first openings opposes the inward battery cell and has a second width in the direction parallel to the bottom wall; and the second width is longer than the first width(s) when doing so promotes air into and out of the battery pack.
Regarding claim 9, modified Nishikawa et al. teaches a battery pack wherein a vent (raised part 1132) is in fluid communication with the at least one first opening (slot 1104) (para. [0251]). 
Regarding claim 10, modified Nishikawa et al. teaches a battery pack wherein the at least one first opening is disposed at a location on the first side wall such that, when the battery pack is mounted on a charger, the at least one first opening is not covered by the charger (Figs. 1 and 58). 
Regarding claim 11, modified Nishikawa et al. teaches a battery pack wherein the at least one first opening is configured is fully capable of functioning as an air-intake hole when the battery pack is mounted on the charger and the charger is suctioning air from within the battery pack (Fig. 58).  
The recitation "configured to function as an air-intake hole” is functional language and imparts intended use to the structural features of the apparatus.  Therefore, while the claim language has been considered with regard to structure, the intended use language is of no patentable weight because it is directed to what it does and not directed to the structural features of the apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962).  The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. v. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)).
Regarding claim 12, modified Nishikawa et al. is silent regarding a battery pack further comprising: at least one second opening defined in the second side wall; the second side wall faces a second longitudinal end surface of the first battery cell that is opposite of the first longitudinal end surface in the direction of the longitudinal axis of the first battery cell.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the battery pack of modified Nishikawa et al. further comprising: at least one second opening defined in the second side wall; the second side wall faces a second longitudinal end surface of the first battery cell that is opposite of the first longitudinal end surface in the direction of the longitudinal axis of the first battery cell to better effectuate cooling within the battery pack.  The mere rearrangement of parts, without any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Japikse, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).  
Regarding claim 13, modified Nishikawa et al. teaches a battery pack wherein: the at least one first opening comprising a first plurality of first openings (Figs. 58 and 59); third, fourth, fifth and sixth battery cells provided in the battery cell case such that the longitudinal axes of the first-to-sixth battery cells are parallel to the bottom wall (Fig. 59), the first battery cell is disposed closest to a first corner portion of the outer case, the fourth battery cell is disposed closest to a second corner portion of the outer case, and the third battery cell is disposed between the first and second battery cells in the first direction, the second battery cell is disposed above the first battery cell in the third direction, the fifth battery cell is disposed above the fourth battery cell in the third direction, and the sixth battery cell disposed above the third battery cell in the third direction and between the second and fifth battery cells in the first direction (Fig. 59).  
Modified Nishikawa et al. is silent regarding a battery pack wherein the at least second opening comprises a plurality of second openings.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second wall of modified Nishikawa et al. wherein the at least second opening comprises a plurality of second openings when doing so helps to better effectuate cooling within the battery pack.  It has been held that constructing a formerly integral structure into various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179 (MPEP 2144.04 (V-C)). 
Modified Nishikawa et al. is silent regarding a battery pack wherein a width or widths, in a direction parallel to the bottom wall, of ones of the first and second openings that oppose the first and fourth battery cells is (are) shorter than a width, in the direction parallel to the bottom wall, of ones of the first and second openings that oppose the third battery cell.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the widths of the first and second openings of the battery pack of modified Nishikawa et al. wherein a width or widths, in a direction parallel to the bottom wall, of ones of the first and second openings that oppose the first and fourth battery cells is (are) shorter than a width, in the direction parallel to the bottom wall, of ones of the first and second openings that oppose the third battery cell when doing so promotes air into and out of the battery pack.  
Regarding claim 14, modified Nishikawa et al. teaches a battery pack further comprising: a plurality of ribs that respectively protrude inward from each of the first and second side walls toward the battery cell case and extend in parallel in the third direction (Fig. 58; para. [0328]; one of ordinary skill in the art can appreciate that ribs 1105 are formed on the wall abutting the insulating sheet 2482a and insulating sheet 2482b).  
Modified Nishikawa et al. is silent regarding a battery pack wherein: a first one of the ribs is provided on the first side wall between (i) the first and second battery cells and one of the first openings on one side and (ii) the third and fifth battery cells and another one of the first openings on the other side; and a second one of the ribs is provided on the second side wall between (i) the first and second battery cells and one of the second openings on one side and (ii) the third and fifth battery cells and another one of the second openings on the other side.  However, it would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to modify the first side wall and the second side wall of modified Nishikawa et al. wherein a first one of the ribs is provided on the first side wall between (i) the first and second battery cells and one of the first openings on one side and (ii) the third and fifth battery cells and another one of the first openings on the other side; and a second one of the ribs is provided on the second side wall between (i) the first and second battery cells and one of the second openings on one side and (ii) the third and fifth battery cells and another one of the second openings on the other side when doing so provides improves the structural integrity of the battery pack.  
Regarding claim 15, modified Nishikawa et al. is silent regarding a battery pack wherein the first openings and the second 10 openings are provided in the first and second side walls, respectively, at locations between the bottom wall and the longitudinal axes of the first, third and fourth battery cells.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the battery pack of modified Nishikawa et al. wherein the first openings and the second openings are provided in the first and second side walls, respectively, at locations between the bottom wall and the longitudinal axes of the first, third and fourth battery cells when doing so promotes air into and out of the battery pack.  
Regarding claim 16, modified Nishikawa et al. is silent regarding a battery pack wherein:  the first and second openings are respectively defined in the first and second side walls at locations that respectively oppose the first and second longitudinal end surfaces of the first, third and fourth battery cells; and no opening is provided in the first and second side walls at locations that respectively oppose the first and second longitudinal end surfaces of the second, fifth and sixth battery cells.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the battery pack of modified Nishikawa et al. wherein the first and second openings are respectively defined in the first and second side walls at locations that respectively oppose the first and second longitudinal end surfaces of the first, third and fourth battery cells; and no opening is provided in the first and second side walls at locations that respectively oppose the first and second longitudinal end surfaces of the second, fifth and sixth battery cells when doing so promotes air into and out of the battery pack.  
Regarding claim 17, modified Nishikawa et al. teaches a battery pack wherein metal plate (connection plates 2462, 2463, 2464, 2465, 2472, 2473, 2474 and 2475; para. [0333]; Fig. 59) are respectively connected to the first and second longitudinal end surfaces of each of the first, third and fourth battery cells (Fig. 59); and
the metal plate each respectively extend perpendicular to the longitudinal axes of the first, third and fourth battery cells (Fig. 59).
	Modified Nishikawa et al. is silent regarding a battery pack wherein the lower ends of the first and second openings are respectively located between lower ends of the metal plates and the bottom wall.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second openings of modified Nishikawa et al. wherein the lower ends of the first and second openings are respectively located between lower ends of the metal plates and the bottom wall when doing so promotes air into and out of the battery pack.  
Regarding claim 18, modified Nishikawa et al. teaches a battery pack further comprising: 
wherein the vent and the terminal-opening part are fully capable of being in fluid communication with the first and second openings (para. [0251]). 
Regarding claim 19, modified Nishikawa et al. teaches a battery pack wherein the at least one first opening is disposed at a location on the first side wall such that, when the battery pack is mounted on a charger, the at least one first opening is not covered by the charger (Figs. 1 and 58) and is configured to be fully capable of functioning as an air-intake hole (Fig. 58).  Modified Nishikawa et al. is silent regarding a battery pack wherein the second opening is disposed at a location on the second side wall such that, when the battery pack is mounted on a charger, the second opening is not covered by the charger and is configured to be fully capable of functioning as an air-intake hole.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the battery pack of modified Nishikawa et al. wherein the second opening is disposed at a location on the second side wall such that, when the battery pack is mounted on a charger, the second opening is not covered by the charger and is configured to be fully capable of functioning as an air-intake hole in order to permit air to flow into and out of the openings while the battery pack is in use.  The recitation "configured to function as an air-intake hole” is functional language and imparts intended use to the structural features of the apparatus.  Therefore, while the claim language has been considered with regard to structure, the intended use language is of no patentable weight because it is directed to what it does and not directed to the structural features of the apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. v. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)).
Regarding claim 20, modified Nishikawa et al. teaches a battery pack wherein the second vent is defined in a third side wall of the outer case that extends perpendicular to the first and second side wall (Fig. 1).  


Response to Arguments
Applicant’s arguments with respect to claims 1-19 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues: Applicant first reiterates their contention that it would not have been obvious to modify Nishikawa in the manner described in the Office Action of December 23, 2021, because such a modification of Nishikawa would have either rendered it unsuitable for its intended purpose or it would have changed the principle of operation of Nishikawa.  In Nishikawa, air for cooling the battery cells and other components inside the battery pack during a charging operation enters via slits 1134. With reference to Fig. 58 of Nishikawa, the cooling air first flows downward and then frontward between the upper and lower layers of battery cells. The cooling air flow (after being heated by the battery cells, etc.) is exhausted through slots 1104.  If the slots 1104 are moved to the left-side face and/or the right-side face of the battery pack, the air flow path inside the battery case will be significantly changed, which would have changed the principle of how the battery cells are cooled. The modification also would have been expected to lead to insufficient cooling, e.g., of the battery cells closest to the slots 1104. This insufficient cooling could then lead to overheating of any insufficiently cooled battery cells, thereby leading to permanent damage of the battery cells 1104.  Therefore, it is respectfully submitted that a person of ordinary skill in the art would not have been motivated to make such a modification for these reasons.
It is the Office’s position that the Applicant alleges that the modification of moving the slots 1104 being moved to the left-side face and/or the right-side face of the battery pack would be expected to lead to insufficient cooling.  This allegation has not been supported by evidence.  Under no circumstance should an examiner accept as persuasive a bare statement or opinion that the element shown in the prior art is not an equivalent embraced by the claim limitation (MPEP 2184).

Applicant argues:  In addition, claim 1 has been amended to add a first air flow path, which corresponds generally to the above-described conventional air flow path in Nishikawa, and to further define a second air flow path that extends between an interior surface of the first wall and an exterior surface of the battery cell case in the third direction. Longitudinal ends of the first and second batteries are disposed in the second air flow path so that the ends (i.e. where the electrodes connect to lead plates) can be better cooled while the battery pack is supplying power to a power tool (see e.g., paragraph [0064] and Fig. 21) and also while the battery pack is being recharged using a charger (see e.g., paragraph [0067] and Fig. 23).  It is respectfully submitted that Nishikawa provides no teaching or suggestion to add such a second air flow path, which provides the benefits discussed, e.g., in paragraphs [0007], [0064] and [0067] of the specification.
It is the Office’s position that the arguments of record are based on the claims as amended. The amended claims have been addressed in the new rejection of claim 1 above.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARMEN V LYLES-IRVING whose telephone number is (571)270-3783. The examiner can normally be reached 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARMEN V LYLES-IRVING/Primary Examiner, Art Unit 1724